Citation Nr: 0019300	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-41 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Entitlement to an increased rating for the service-connected 
sickle cell disease (SCD), currently evaluated as 30 percent 
disabling.  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel







INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the RO.  



REMAND

The veteran is seeking an increased rating for his service-
connected SCD, currently rated as 30 percent disabling.  In 
June 1996, he asserted that he had episodes of repeated 
painful crises and had been hospitalized an average of 8 to 
10 times a year.  

The most recent VA examination was conducted in June 1998.  
The veteran reported that he had had monthly attacks, with 
symptoms of pains in the legs and arms for the previous four 
months.  He indicated that that the attacks usually required 
hospital care.  He reported that he had experienced pain in 
the left hip during the previous year.  

The rating schedule criteria for evaluating SCD changed on 
October 23, 1995.  The veteran filed his claim of increased 
rating for service-connected SCD in March 1995.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board must apply the more 
favorable of the old and new rating criteria to the veteran's 
claim.  

Under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 
7714 (1995), in effect prior to October 23, 1995, a 60 
percent rating requires severe sickle cell anemia; with 
painful hemolytic crises several times a year or in symptom 
combinations less disabling than above with more than light 
manual labor not feasible.  A 100 percent evaluation requires 
pronounced sickle cell anemia with repeated painful crises, 
occurring in skin, joints, bones or any major organs caused 
by hemolysis and sickling of red blood cells with anemia, 
thrombosis and infarction, in symptom combinations that are 
totally incapacitating.  

Under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 
7714 (1999), in effect after October 23, 1995, a 60 percent 
rating requires painful crises several times a year with 
symptoms precluding other than light manual labor.  A 100 
percent rating requires repeated painful crises occurring in 
skin, joints, bones or any major organs caused by hemolysis 
and sickling of red hemolysis and sickling of red blood cells 
with anemia, thrombosis and infarction, with symptoms 
precluding even light manual labor.  

The Board notes that both the old and new criteria require 
that cases of symptomatic sickle cell trait will be forwarded 
to the Director, Compensation and Pension Service, for 
consideration under 38 C.F.R. § 3.321(b)(1).  

The Board finds that the most recent VA examination is 
inadequate for evaluation purposes, because it does not 
include sufficient detail for rating the disability at issue.  
The veteran has reported that he has had crises requiring 
hospitalization, however, pertinent records have not been 
obtained for review.  In addition, the examiner did not 
address the current severity of the disability, in particular 
whether light manual labor is precluded.  

As such, further examination should be conducted on remand.  
38 C.F.R. § 4.2 (1999).  In addition, any pertinent treatment 
records should be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected SCD 
since July 1995.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
SCD.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should identify each sickle 
cell trait symptom, and express an 
opinion as to whether and to what degree 
any of the symptoms listed in either the 
old or new criteria of Diagnostic Code 
7714 are currently manifested.  The 
examiner should also comment on whether 
the service-connected SCD precludes more 
than light manual labor.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claim.  That review should 
include evaluating the severity of the 
service-connected SCD under both the old 
and the new rating criteria of Diagnostic 
Code 7714 and applying the most favorable 
criteria to the evidence of record.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include the pertinent 
law and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


